147 F.3d 1168w
28 Envtl. L. Rep. 21,467, 98 Cal. Daily Op.Serv. 5334,98 Daily Journal D.A.R. 10,785,98 Daily Journal D.A.R. 7484
MARICOPA-STANFIELD IRRIGATION AND DRAINAGE DISTRICT, aMunicipal Corporation of the State of Arizona;  CentralArizona Irrigation and Drainage District, a MunicipalCorporation of the State of Arizona;  and New MagmaIrrigation & Drainage District, a Municipal Corporation ofthe State of Arizona, Plaintiffs/Appellees,v.UNITED STATES of America, Defendant/Appellant.
No. 97-16432.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted May 12, 1998.Decided July 7, 1998.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION